  Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 1 of 8 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


CHRISTOPHER COOLEY,                              :
                                                     Case No.: 20-CV-6172
                        Plaintiff,               :

         -vs-                                    :
                                                     PLAINTIFF CHRISTOPHER
LCZJ, Inc.,                                      :   COOLEY’S COMPLAINT

and                                              :

SUBHAN786 Incorporated,                          :

and                                              :

JOHN DOE 1,

                        Defendants.


                                           I​NTRODUCTION

      1. Plaintiff Christopher Cooley brings this action pursuant to 42 U.S.C. § 12182, because

         John Doe 1 and other employees of LCZJ, Inc., and/or SUBHAN786 Incorporated, doing

         business as a Sunoco gas station (hereafter “Station”) denied Mr. Cooley reasonable

         accommodation in violation of the Americans with Disabilities Act (“ADA”) when Mr.

         Cooley entered the Station with his guide dog and was subjected to negative comments

         by John Doe 1 for having the service dog, was told he could not have his service animal

         in the place of public accommodation.

      2. Christopher Cooley is an individual with a disability who uses a guide dog for assistance

         with his major life activities. Mr. Cooley entered the Station located at 1690 South High


                                                 1
Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 2 of 8 PAGEID #: 2




   Street; Columbus, Ohio 43207, with his guide dog to purchase food and drinks. Upon

   entering the Station and beginning his shopping, Doe 1, an employee of the store,

   demanded that Mr. Cooley leave the premises because he had a dog. Mr. Cooley, despite

   having no obligation under the ADA to do so, explained that the animal is a service

   animal, but Doe 1 responded by simply shaking his head so as to indicate “no.”

                                          Parties

3. Christopher Cooley is a citizen and resident of Ohio. Christopher has both vision and

   hearing impairments, which are qualifying disabilities under the ADA. ​See 4​2 U.S.C.

   12102(2)(A).     Because Christopher has severe hearing and vision impairments, he

   heavily relies on the assistance of his guide dog Larkin. Larkin is a “service animal” as

   defined in 28 C.F.R. § 36.104.

4. Upon information and belief, LCZJ, Inc., and SUBHAN786 Incorporated, are Ohio

   corporations, conducting business in Ohio. Upon information and belief, LCZJ, Inc., and

   SUBHAN786 Incorporated, own and operate the Station.

5. Upon information and belief, Doe 1 is an unidentified employee of either or both LCZJ,

   Inc., and SUBHAN786 Incorporated, working at the Station.

6. Doe 1 denied Christopher equal access to the Station, a place of public accommodation

   on the day in question, July 17, 2020. Plaintiff intends to amend this Complaint and

   identify Doe 1 once identity can be ascertained through discovery.

7. Plaintiff believes that there are other unidentified parties relevant to this case, including,

   but not limited, to suppliers, owners, and other entities related to the Station’s operations.




                                             2
Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 3 of 8 PAGEID #: 3




   Plaintiff intends on amending this Complaint once the existence and identity of these

   additional defendants has been established.

                                    Jurisdiction and Venue

8. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this is a case or controversy

   arising under federal law.

9. This Court has supplemental jurisdiction over the state law claims because this Court has

   original jurisdiction over the related claims alleged in Count I. ​See ​28 U.S.C. § 1367.

10. Venue is proper in this court because the incidents giving rise to this controversy

   occurred in this judicial district.

                                  Factual Background

11. On July 17, 2020, Christopher and Christopher’s service animal, Larkin, a two-year-old

   golden retriever, entered the Station to purchase food and drinks.

12. Upon entering the store, Doe 1 indicated that Mr. Cooley could not be in the building and

   make use of the place of public accomodation with the service animal.

13. Christopher explained to Doe 1 that Larkin was a “service animal.”

14. Upon hearing this, Doe 1 persisted (with a visual cue) that Mr. Cooley could not be inside

   the station with the service animal.

15. Christopher immediately left the store.

16. This type of behavior is prohibited by the ADA and state law.

             C​OUNT​ I: T​ITLE​ III ​OF​ ​THE​ A​MERICANS​ ​WITH​ D​ISABILITIES​ A​CT

17. Each of the preceding paragraphs is hereby incorporated by reference as if fully set forth

   herein.



                                                  3
Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 4 of 8 PAGEID #: 4




18. Upon entering the Station, which is open to the public, and being told by Doe 1 that he

   could not enter the premises with a dog, Christopher explained that the dog is a service

   animal.

19. Doe 1 was an employee acting as an agent of LCZJ, Inc., and/or SUBHAN786

   Incorporated.

20. While the ADA permits places of public accommodations to make a “legitimate inquiry”

   regarding the nature of the service animal and its qualifications, the exchange between

   Christopher and Doe 1 was not a legitimate inquiry.

21. ADA Title III requires employees to engage in reasonable accommodations for disabled

   individuals. 42 U.S.C. § 12182; 28 C.F.R. § 36.104.

22. Christopher was denied a reasonable accommodation.

23. Christopher lives near Columbus, Ohio and regularly visits the area--having lived in

   Columbus, Ohio for more than 10 of the last 20 years, and Christopher intends on

   returning to the Station.

24. Defendants’ acts and omissions are in violation of the equal access and nondiscrimination

   requirements set forth in Title III of the ADA and the regulations promulgated

   thereunder, and have resulted in injury to Christopher.

25. By engaging in the conduct described above, Defendants have intentionally discriminated

   against Christopher.

26. Because of the conduct of the Defendants, Plaintiff has been damaged, and he is entitled

   to injunctive relief from Defendants.




                                            4
  Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 5 of 8 PAGEID #: 5




   27. Due to the unlawful discriminatory conduct of Defendants, Plaintiff is also entitled to

          reasonable attorneys’ fees.

                     C​OUNT​ II: D​ISABILITY​ D​ISCRIMINATION​ ​UNDER​ O​HIO​ L​AW

   28. Each of the preceding paragraphs is hereby incorporated by reference as if fully set forth

herein.

   29. Plaintiff Christopher Cooley is a qualified individual with disabilities as defined under

          O.R.C. § 4112.01(A)(13) ​et seq​.

   30. Defendants intentionally, willfully, and wantonly discriminated against Christopher by

          denying him the full enjoyment of a place of public accommodation, as defined by

          O.R.C. § 4112.01(9), due to his disabilities, in violation of O.R.C. § 4112.02(G).

   31. As a direct and proximate result of Defendants’ discriminatory conduct, Christopher has

          been damaged, and he is entitled to compensation from Defendants for all damages

          caused by Defendant’s unlawful discriminatory conduct, pursuant to O.R.C. § 4112.02.

   32. In addition, because Defendants intentionally discriminated against Plaintiff, he is

          entitled to reasonable attorneys’ fees.

                          C​OUNT​ III: N​EGLIGENT​ I​NFLICTION​ ​OF​ E​MOTIONAL​ D​ISTRESS

   33. Each of the preceding paragraphs are hereby incorporated by reference as if fully set forth

          herein.

   34. Defendants’ refusal to permit Christopher access to the Station were in negligent and

          reckless disregard of Christopher’s physical and emotional well-being and caused severe

          mental and emotional distress, humiliation, and anxiety.

   35. As a direct and proximate result of Defendants’ actions, Christopher has suffered and will



                                                     5
Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 6 of 8 PAGEID #: 6




   continue to suffer humiliation, mental and emotional anguish, anxiety, and physical pain

   and distress.

36. Defendant is also entitled to punitive damages in an amount to be determined at trial.

             C​OUNT​ IV: N​EGLIGENT​ H​IRING​, R​ETENTION​, ​AND​/​OR​ S​UPERVISION

37. Each of the preceding paragraphs are hereby incorporated by reference as if fully set forth

   herein.

38. Doe 1 acted within the scope of his employment during the acts giving rise to this matter.

39. Defendants negligently and/or recklessly supervised and trained their agents/employees

   in their activities of providing reasonable accommodations to disabled customers.

40. Defendants negligently and/or recklessly permitted, and/or failed to prevent, the

   unreasonable activity by their agent, Doe 1.

41. As a result of this tortious activity, Plaintiff has been, and continues to be, damaged in an

   amount to be determined at trial.

42. Christopher is also entitled to punitive damages in an amount to be determined at trial.




                                               6
   Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 7 of 8 PAGEID #: 7




                                                Jury Demand

Plaintiff demands a jury trial of all issues so triable.

                                               Prayer for Relief

WHEREFORE, the Plaintiffs demand that this Honorable Court order relief as follows:

            a. Declare that Defendants’ acts and omissions complained of herein denied Plaintiff

                full use and enjoyment of a place of public accommodation in violation of Title

                III of the Americans with Disabilities Act and regulations thereunder as alleged in

                the Complaint;

            b. Issue a permanent injunction to require Defendants to comply with the Americans

                with Disabilities Act of 1990 with respect to providing individuals with

                disabilities full and equal access to its gas stations;

            c. Issue a permanent injunction to require Defendants to refrain from discriminating

                against individuals with disabilities who visit their gas stations;

            d. Enter a judgment finding Defendants have violated federal and Ohio law as set

                forth above;

            e. Award Plaintiff an amount to be determined at trial for humiliation,

                embarrassment, loss of reputation, loss of self-esteem, emotional distress, and

                pain and suffering;

            f. Award Plaintiff compensatory damages;

            g. Award Plaintiff punitive damages;

            h. Award Plaintiff his attorneys’ fees, litigation expenses and costs; and

            i. Grant such further relief as this Court deems equitable and just.



                                                    7
  Case: 2:20-cv-06172-ALM-KAJ Doc #: 1 Filed: 12/02/20 Page: 8 of 8 PAGEID #: 8




Dated: December 02, 2020             Respectfully submitted,


                                     /s/ Alexander J Darr
                                     Alexander J. Darr (0087102)
                                     Schuerger Law Group
                                     1001 Kingsmill Parkway
                                     Columbus, Ohio 43229

                                     312-857-3277
                                     F: 855-225-3277
                                     Darr@Darr.Law

                                     Trial Attorney for Plaintiff,
                                     Christopher Cooley




                                        8
